DETAILED ACTION

Response to Amendment
	In view of the amendments to Claim 4, the previous §112(b) rejections directed to the claim are maintained.
	In view of the amendments to Claim 4, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are set forth below.  These rejections were necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 4, the phrase “shape in which concave and convex portions due to particles are formed overall” renders the claim indefinite.  It is unclear as to what shape is constituted due to convex and concave portions from particles, furthermore, it is unclear as to 
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned limitation within Claim 4.

	In regards to Claim 4, the term “…having a thickness St as measured between an inner circumferential surface of the hole and an outer surface of the sintered component smaller than a diameter Sd of the hole” renders the claim indefinite.  It is unclear as to whether or not the term “the hole” is referring to the axial hole, or the hole smaller than the axial hole.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to refer to either the axial hole or the hole smaller than the axial hole.

In addition to the rejections set forth above, Claim 5 depends from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP-3832983 (Hiroshi) in view of Japanese Patent Application Publication No. JP 2012-253501 (Osumi).
	In regards to Claims 4-5, Hiroshi teaches a synchronizer ring of a Fe based sintered alloy (¶1) – corresponding to a sintered component having an axial hole extending in an axial direction of the sintered component and a hole formed in the sintered component and smaller than the axial hole.  Additionally, Hiroshi, in Figure 1, teaches a thin-walled portion of the ring having a thickness St as measured between an inner circumferential surface of the hole and an outer surface of the sintered component smaller than a diameter Sd of the hole (instant Claim 1).  Additionally, Hiroshi teaches that the surface roughness is made to be 30-70 µm Rz by blast treatment on an inner peripheral surface of a synchronizer ring (¶12) – which corresponds to the sintered component according to Claim 4, wherein a ten point medial height Rz of the inner circumferential surface of the hole is 20 µm or more (instant Claim 5).
	However, Hiroshi does not explicitly teach a hole formed in the sintered component and smaller than the axial hole (instant Claim 4).
	In the same field of green compacts and machining, Osumi teaches a device and method of machining a green compact, capable of preventing the generation of edge chipping generated in the green compact during boring machining by green machining (Abstract), and teaches that holes can be drilled on the sides (Fig. A-C) wherein the chipping amount is set to 0.5 mm or less (¶59) – corresponding to a hole formed in the sintered component a.  Osumi further teaches that the suppression of edge chipping during drilling of a powder metallurgy workpiece can be suppressed and improve yield (¶8).
.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0039798 (Satran) in view of Japanese Patent Application Publication No. JP 2012-253501 (Osumi). 
	In regards to Claim 4, Satran teaches a cutting insert green body (Fig. 1) – corresponding to a sintered component having an axial hole extending in an axial direction of the sintered component and a hole formed in the sintered component and smaller than the axial hole.  Additionally, Hiroshi, in Figure 1, teaches a thin-walled portion of the ring having a thickness St as measured between an inner circumferential surface of the hole and an outer surface of the sintered component smaller than a diameter Sd of the hole (instant Claim 1).  
However, Satran does not explicitly teach a hole formed in the sintered component and smaller than the axial hole (instant Claim 4).
	In the same field of green compacts and machining, Osumi teaches a device and method of machining a green compact, capable of preventing the generation of edge chipping generated in the green compact during boring machining by green machining (Abstract), and teaches that holes can be drilled on the sides (Fig. A-C) wherein the chipping amount is set to 0.5 mm or less 
	It would have been obvious to one of ordinary skill in the art to have utilized the method of machining a green compact in forming a hole as taught by Osumi within the side of the green body of Satran.  One of ordinary skill in the art would have had the desire and motivation of to improve functionality while suppressing edge chipping during drilling and improve yield, as taught by Osumi, in order to improve performance and functionality.  Furthermore, given that the holes of Osumi are drilled into the side of the body of Satran, one of ordinary skill in the art would expect the hole to be smaller than the axial hole of Satran.


Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that in view of the new amendments to Claim 4 including the limitations directed to a hole formed in the sintered component and smaller than the axial hole, Hiroshi does not teach the aforementioned amended limitations of the synchronizer ring (Applicant’s Arguments, Pages 6-7).
In regards to Applicant’s arguments, Examiner notes that in view of the new prior art rejections set forth above, Applicant’s arguments are rendered moot.  
Therefore, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 

/Daniel J. Schleis/Primary Examiner, Art Unit 1784